



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Niemi, 2012 ONCA
    133

DATE: 20120228

DOCKET: C52536

Goudge, MacPherson and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Lyle Niemi

Appellant

Sarah J. Bagnall, for the appellant

Howard Piafsky, for the respondent

Heard: February 27, 2012

On appeal from the sentence imposed on July 3, 2008 by
    Justice Margaret Eberhard of the Superior Court of Justice, sitting with a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge found that the appellant was a willing
    participant in a pre-existing scheme to import a very large quantity of cocaine
    and hashish.  There was ample evidence for this finding.  Indeed it is implicit
    in his conviction.

[2]

Given the nature of the scheme, the role of the appellant as
    pilot and the amounts involved, the need for deterrence and denunciation fully
    justifies the sentence.  It is not unfit.

[3]

Nor is it an error in principle, in these circumstances for the
    sentence to be imposed with no evidence of extra monetary gain by the
    appellant.  The sentence is imposed not to deter importing as a business
    venture but because of the extraordinary damage done by the drugs being
    imported.

[4]

The sentence appeal is dismissed.


